BUSSEY, Judge.
This is an original proceeding for Habeas Corpus by Malcolm E. Traywicks.
It appears the petitioner was convicted •of Rape in the First Degree in District Court of Oklahoma County, Oklahoma, and sentenced to the term of Fifteen Years (15) in the State Penitentiary at McAlester, Oklahoma, and his bail bond fixed at $30,-000.00, pending his appeal to this Court; that Petitioner has been una'ble to give such bail and is currently in the State Penitentiary at McAlester, Oklahoma.
After hearing Oral Argument, this Court is of the opinion that $30,000.00 Appeal Bond fixed by the trial court, pending appeal from a conviction of Rape in the First Degree, and Judgment and Sentence fixing punishment at Fifteen (15) Years, is not excessive, and the Writ prayed for is Denied.
Writ denied.
JOHNSON, P. J., and NIX, J., concur.